
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 419
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Hastings of
			 Florida (for himself, Ms. Jackson-Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mrs. Christensen,
			 Mrs. Napolitano, and
			 Ms. Lee of California) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Fostering resilience in African-American
		  youth.
	
	
		Whereas all children around the world are born with the
			 right to human dignity and the potential to realize their full
			 capacities;
		Whereas approximately 29 percent of the American children
			 under age 18 are African-American;
		Whereas 34 percent of African-American children under age
			 18 were living in poverty in 2007 compared with 10 percent of White
			 children;
		Whereas African-American children and youth are
			 disproportionately affected by a wide range of health conditions, including
			 poor oral health, asthma, violent injury, sickle cell anemia, pediatric
			 diabetes, poor mental and behavioral health, HIV/AIDS, and health risks
			 associated with obesity;
		Whereas compared to Whites, African-American children are
			 12 percent less likely to have a consistent primary care provider and 26
			 percent less likely to have a physician visit during the year;
		Whereas increased physical activity, better nutrition, and
			 regular oral care results in optimal physical development for African-American
			 children and youth in the face of various health risks;
		Whereas African-American children and youth are
			 disproportionately exposed to risk factors including poverty, failing schools,
			 and neighborhoods plagued by violence, which often serve as precursors to
			 unhealthy outcomes;
		Whereas African-American children and youth who develop a
			 positive racial identity have a healthier self-esteem, which can serve as a
			 buffer for acts of racism, discrimination, or prejudice, and reduces levels of
			 depression, anxiety, anger, and participation in risk-related behaviors;
		Whereas supportive parents and caregivers, school, and
			 community environments are critical in the promotion of peace and reduction of
			 violence among African-American youth, as well as promoting the development of
			 emotional skills to handle the diverse feelings that come from multiple
			 stressors;
		Whereas African-American children and youth with a strong
			 belief in their own academic competence, with high levels of parental
			 involvement, and with engaging education professionals exhibit higher rates of
			 academic achievement;
		Whereas communities that provide structured activities and
			 positive adult interactions, such as access to high-quality child care and
			 afterschool programs, lead to positive behavioral outcomes and better social
			 adjustment in African-American children and youth;
		Whereas African-American children and youth benefit from
			 holistic youth development programs that acknowledge the relationship between
			 physical health and mental health and risk behaviors and attitudes;
		Whereas programs that build upon the cultural strengths
			 and experiences of African-American children and families, and which
			 acknowledge the importance of the family’s cultural frame of reference, have
			 resulted in improved health and well-being;
		Whereas resilience is a dynamic and multidimensional
			 process consisting of the interaction of strength, resources, and risks factors
			 within multiple contexts, such as family, peers, school, community, and
			 society, across space and time; and
		Whereas although a national legacy of slavery, cultural
			 oppression, and ongoing racial discrimination places African-American youth at
			 risk, they possess protective factors in their families, peers, schools, and
			 communities and more importantly within themselves, including positive racial
			 identity, self-esteem, and emotional regulation, that prove critical in terms
			 of fostering their healthy development and encouraging resilience: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages research that promotes health
			 and well-being among African-American youth and seeks to understand the
			 relationship between resilience and the various types of development including
			 physical, identity, emotional, social, and cognitive;
			(2)supports research
			 that is integrative, interdisciplinary, and informed by the diverse cultural
			 traditions and socioeconomic and sociopolitical experiences of African-American
			 communities, families, children, and adolescents;
			(3)endorses the
			 development of centers on resilience that target optimal functioning and use
			 basic research to identify processes that promotes resilience;
			(4)encourages
			 incorporation of culturally relevant guidelines and recommendations into
			 requests for proposals for research and programming targeting African-American
			 youth and families by local and national funding agencies;
			(5)encourages
			 increased collaboration across federal funding agencies involved in resilience
			 research such as but not limited to, National Institute for Mental Health,
			 National Institute of Child Health and Human Development, Centers for Disease
			 Control and Prevention, Substance Abuse and Mental Health Services
			 Administration, and Institute of Education Sciences; and
			(6)promotes
			 interdisciplinary partnerships among physicians, mental health practitioners,
			 educators, schools, community leaders, government agencies, and families to
			 ensure adaptation, dissemination, and implementation of culturally relevant,
			 evidence-based treatments that incorporate resilience strategies in community
			 settings for African-American youth, families, and communities.
			
